University of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 26, 2015

                                       No. 04-14-00552-CV

                                          Cesar VELEZ,
                                            Appellant

                                                 v.

                                 UNIVERSITY OF MISSOURI,
                                         Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-11974
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

        Appellant’s brief was due November 17, 2014, pursuant to an order of this court. On
November 6, 2014, appellant filed an unopposed motion to abate the appeal. In the motion,
appellant advised this court that this matter arises from a judgment relating to a student loan and
the parties are in the process of resolving the matter by refinancing the loan at issue. Based on
the potential resolution, appellant asked that we abate this matter for sixty days — the time
estimated to complete the refinancing process.

       Based on appellant’s representations, we granted the unopposed motion to abate. We
ordered the appeal abated until further order of this court. We also ordered appellant to file in
this court, on or before January 12, 2015, a motion to dismiss or a written status report
advising this court of the status of the settlement. Appellant has filed neither a motion to
dismiss nor a written status report.

        Accordingly, we ORDER appellant to file in this court on or before February 5, 2015,
a motion to dismiss or a written status report advising this court of the status of the settlement. If
appellant does not comply with this court’s order, we will order the abatement lifted, reinstate
appeal, and set a deadline for the filing of appellant’s brief.
      We order the clerk of the court to serve a copy of this order on appellant and all counsel.




                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court